                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

JACOB GARDNER,

               Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-298

       v.

ROBERT ANTHONY BURTON; YRC, INC.
d/b/a YRC FREIGHT; and OLD REPUBLIC
INSURANCE CO.,

               Defendants.


                                          ORDER
      The Court has been advised that the above-captioned case has settled.            (Doc. 60.)
Therefore, the Jury Selection and Trial which is currently set to begin on June 8, 2020, is hereby
CANCELLED. Further, the pretrial conference and all associated deadlines set forth in the Trial
Preparation Scheduling Order, (doc. 39), are also cancelled.
      The Court directs the Clerk to ADMINISTRATIVELY CLOSE this action. See Heape
v. Flanagan, CV607-12, 2008 WL 2439736 (S.D. Ga. June 9, 2008).
      On or before April 17, 2020, the parties may present a dismissal judgment, pursuant to
Federal Rule of Civil Procedure 41(a)(2), incorporating the terms of the parties’ settlement, so
the Court may retain jurisdiction to enforce the agreement. If the parties fail to file a dismissal
judgment as described above, the Court will dismiss the case with prejudice. Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994).
      SO ORDERED, this 25th day of March, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
